 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    DANIEL TEKLEMARIAM HAGOS,

 9                                  Petitioner,             Case No. C19-1379-RSM

10           v.
                                                            ORDER DISMISSING ACTION
11    STATE OF WASHINGTON,

12                                  Respondent.

13

14          The Court, having reviewed Petitioner’s petition for writ of habeas corpus, the Report

15   and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge,

16   and the remaining record, hereby finds and ORDERS:

17          (1)     The Report and Recommendation is approved and adopted.

18          (2)     Petitioner’s petition for writ of habeas corpus (dkt. # 5-1) and this action are

19   DISMISSED without prejudice for failure to exhaust state court remedies.

20          (3)     Petitioner’s application to proceed with this action in forma pauperis (dkt. # 5) is

21   DENIED as moot.

22          (4)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

23   United States District Courts, a certificate of appealability is DENIED.
     ORDER DISMISSING ACTION
     PAGE - 1
 1          (5)    The Clerk is directed to send copies of this Order to Petitioner and to the

 2   Honorable Michelle L. Peterson.

 3          DATED this 16 day of October 2019.

 4

 5

 6
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING ACTION
     PAGE - 2
